Case 18-44927-mxm7 Doc 27-3 Filed 03/08/19                      Entered 03/08/19 12:23:13              Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

  In re: J&D Reliable Trucking, Inc.                      §                    Case No. 18-44927
                                                          §                       (Chapter 7)


     ORDER GRANTING BMO HARRIS BANK N.A.’S RELIEF FROM AUTOMATIC
                                   STAY
                      (This Order Resolves Docket # __)

          BMO Harris Bank, N.A. (“Movant”) filed a motion for relief from the automatic stay and co-debtor stay
 against the following collateral (the “Property”):

 Year Manufacturer               Model                    Description                    Serial Number

 2014    PETERBILT               579                      579                            1XPBDP9X8ED222984

 2015    KENWORTH                T800-SERIES              T-800-SERIES: T800             1XKDD49X8FJ442836
                                                          121 BBC CONV CAB
                                                          SBA TRACTOR 6X4
 2015    KENWORTH                T800-SERIES              T-800-SERIES: T800             1XKDD49X8FJ442836
                                                          121 BBC CONV CAB
                                                          SBA TRACTOR 6X4
 2015    KENWORTH                T800-SERIES              T-800-SERIES: T800             1XKDD49XXFJ442837
                                                          121 BBC CONV CAB
                                                          SBA TRACTOR 6X4

 Hearing was held on April 9, 2019 where Movant represented to the Court that it had served the motion in
 accordance with all applicable rules and provided notice of the hearing. No written objection or request for hearing
 has been filed within the time required by law.
Case 18-44927-mxm7 Doc 27-3 Filed 03/08/19                     Entered 03/08/19 12:23:13             Page 2 of 3




          Accordingly, it is ordered that Movant is granted leave from the automatic stay and the co-debtor stay to
 pursue its state law remedies against the Property, including repossession, foreclosure and/or eviction.

         The stay imposed by Bankruptcy Rule 4001(a)(3) does not apply.




                                                       ###
Case 18-44927-mxm7 Doc 27-3 Filed 03/08/19   Entered 03/08/19 12:23:13     Page 3 of 3



 Approved as to form only:

                                     By: _/s/ Ammar Dadabhoy/s/
                                          Tariq A. Zafar
                                          Texas Bar No. 24038048
                                          Email: tzafar@wongfleming.com
                                          Ammar Dadabhoy (pro hac vice)
                                          Texas Bar No. 24088812
                                          Email: adadabhoy@wongfleming.com
                                          77 Sugar Creek Center Blvd., Suite 401
                                          Sugar Land, Texas 77478
                                          Tel. (281) 340-2074
                                          Fax. (866) 240-0629
                                          Attorneys for Creditor
  Date: March 8, 2019                     BMO Harris Bank N.A.
